DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.

Applicant’s Response to Official Action
The response filed on April 01, 2021 has been entered and made of record. Claims 1-23 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
	Applicant’s arguments, filed 04/01/2021, have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (U.S. Pub. No. 2010/0191461 A1) (from IDS) in view of Mori et al. (U.S. Pub. No. 2009/0118994 A1) (from IDS) (hereinafter “Mori”) in further view of Ota et al. (U.S. Pub. No. 2010/0250064 A1) (hereinafter “Ota”).

Regarding Claim 1, Zeng discloses method for controlling a vehicle as it travels along a road [see paras. 0006 and 0019], said method comprising: 
providing a camera at a vehicle, wherein the camera has a field of view forward of the vehicle [see 16 in fig. 1 and paras. 0020 and 0022-23 describing vision subsystem 16 utilizes a camera or an imaging device capable of creating a digital image representation of the area in front of the vehicle]; 
providing an electronic control unit (ECU) at the vehicle, wherein the ECU includes an image processor [see paras. 0019 and 0021 describing the vehicle control architecture includes a plurality of distributed processors and devices, including a system controller providing functionality such as antilock braking, traction control, and vehicle stability where each processor may take any suitable form including various combinations of one or more Application Specific Integrated Circuit(s) (ASIC), electronic circuit(s), central processing unit(s) (preferably microprocessor(s)) and associated memory and storage (read only, programmable read only, random access, hard drive, etc.) executing one or more software or firmware programs, combinational logic circuit(s), input/output circuit(s) and devices, appropriate signal conditioning and buffer circuitry, and other suitable components to provide the described functionality]; 
determining geographical location of the vehicle based at least in part on map data [see paras. 0028-29 describing a GPS device]; 
generating an output indicative of geographical location of the vehicle [see paras. 0028-29 describing vehicle pose localization module 204 inputs the lane geometry from the map geometry model module, GPS coordinates from a GPS device, and camera data from a vision subsystem and outputs an estimated vehicle position in relation to the lane geometry in the area of the vehicle]; 
[see paras. 0020, 0022 and 0028-29]; 
providing image data captured by the camera to the ECU and providing the output indicative of geographical location of the vehicle to the ECU [see fig. 2 and paras. 0020, 0022, 0028-29, 0030-32, and 0036]; 
processing at the ECU provided captured image data and processing at the ECU the provided output indicative of geographical location of the vehicle [see fig. 2 and paras. 0020, 0022, 0028-29, 0030-32, and 0036]; 
processing provided captured image data at the ECU to determine a traffic lane in which the vehicle is traveling on a road by determining (i) left lane markings along a left side of the traffic lane in which the vehicle is traveling on the road and (ii) right lane markings along a right side of the traffic lane in which the vehicle is traveling on the road [see fig. 1 showing lane markers 25A and 25B and para. 0020 describing detecting the lane markers 25A and 25B; see also para. 0028]; 
generating, responsive to processing of provided captured image data at the ECU, a camera-derived path of travel of the vehicle along the road [see para. 0027-56 describing from inputs of GPS data, a vision camera subsystem, and vehicle kinematics, determining a road geometry and a vehicle position in relation to the road geometry as well as generating navigational commands for the vehicle to control the vehicle upon the road surface]; 
generating, responsive at least in part to processing at the ECU of the provided output indicative of geographical location of the vehicle, a geographically-derived path of travel of the vehicle along the road [see para. 0027-56 describing from inputs of GPS data, a vision camera subsystem, and vehicle kinematics, determining a road geometry and a vehicle position in relation to the road geometry as well as generating navigational commands for the vehicle to control the vehicle upon the road surface]; 
controlling the vehicle as the vehicle travels along the road based at least in part on at least one selected from the group consisting of (i) the geographically-derived path of travel of the vehicle and (ii) the camera-derived path of travel of the vehicle [see para. 0024-56 describing from inputs of GPS data, a vision camera subsystem, and vehicle kinematics, determining a road geometry and a vehicle position in relation to the road geometry as well as generating navigational commands for the vehicle to control the vehicle upon the road surface].
Zeng does not explicitly disclose determining a geographic location reliability level of determination of the geographical location of the vehicle; determining a traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling; wherein controlling the vehicle as the vehicle travels along the road is based on diminished weight of the geographically-derived path of travel of the vehicle when the geographic location reliability level of determination of geographical location of the vehicle is below a threshold geographic location reliability level; and wherein controlling the vehicle as the vehicle travels along the road is based on diminished weight of the camera-derived path of travel of the vehicle when the traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling is below a threshold traffic lane reliability level.
Mori in a same or similar endeavor teaches disclose determining a geographic location reliability level of determination of the geographical location of the vehicle [see para. 0086]; and 
wherein controlling the vehicle as the vehicle travels along the road is based on diminished weight of the geographically-derived path of travel of the vehicle when the geographic location reliability level of determination of [see paras. 0017, 0036, and 0147].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Zeng to add the teachings of Mori as above in order to detect a lane accurately while increasing opportunities for detecting the lane as much as possible by processing a road image obtained via an imaging means such as a camera 2010/0250064 and obtaining road information from GPS and map data, even if there is an unpredictable skid mark or road repaired part on the road [see Mori para. 0008].
Ota in a same or similar endeavor teaches determining a traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling [see paras. 0008, 0010, 0039]; and
wherein controlling the vehicle as the vehicle travels along the road is based on diminished weight of the camera-derived path of travel of the vehicle when reliability level of determination of the traffic lane in which the vehicle is traveling is below a threshold level [see paras. 0008, 0010, 0064-75, and 0084-86].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Zeng to add the teachings of Ota as above in order to predict a road shape with a high accuracy without dependency upon a navigation system [see Ota para. 0005].

Regarding Claim 2, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Zeng further discloses wherein determining geographical location of the vehicle and generating the output indicative of geographical location of the vehicle is done by a GPS system [see paras. 0028-29 describing a GPS device].

Regarding Claim 3, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose comprising determining (i) a weighting factor for determination of the traffic lane in which the vehicle is traveling and (ii) a weighting factor for determination of geographical location of the vehicle.
Mori in a same or similar endeavor teaches comprising determining (i) a weighting factor for determination of the traffic lane in which the vehicle is traveling and (ii) a weighting factor for determination of geographical location of the vehicle [see paras. 0015-17, 0141, and 0147].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 4, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 3, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein controlling the vehicle as the vehicle travels along the road is based at least in part on determined weighting factors.
Mori in a same or similar endeavor teaches wherein controlling the vehicle as the vehicle travels along the road is based at least in part on determined weighting factors [see paras. 0037, 0064, and 0144].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 5, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determination of geographical location of the vehicle being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of the traffic lane in which the 
Mori in a same or similar endeavor teaches wherein, responsive to determination of geographical location of the vehicle being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of the traffic lane in which the vehicle is traveling [see paras. 0116-17 describing the lane is not estimated by map data and the reliability is set lower than level 1].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 6, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determination of the traffic lane in which the vehicle is traveling being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of geographical location of the vehicle.
Mori in a same or similar endeavor teaches wherein, responsive to determination of the traffic lane in which the vehicle is traveling being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of geographical location of the vehicle [see paras. 0051-52].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 7, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive at least in part to determination of geographical location of the vehicle being invalid, controlling the vehicle as the vehicle travels along the road is done without use of the output indicative of geographical location of the 
Mori in a same or similar endeavor teaches wherein, responsive at least in part to determination of geographical location of the vehicle being invalid, controlling the vehicle as the vehicle travels along the road is done without use of the output indicative of geographical location of the vehicle [see paras. 0026, 0028, 0031-32, and 0116-17].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 8, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determination of left lane markings being invalid, controlling the vehicle as the vehicle travels along the road is done without use of determination of left lane markings.
Mori in a same or similar endeavor teaches wherein, responsive to determination of left lane markings being invalid, controlling the vehicle as the vehicle travels along the road is done without use of determination of left lane markings [see paras. 0119-27 describing reliability is set lower than level 1 when the left lane is not recognized].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 9, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determination of right lane markings being invalid, controlling the vehicle as the vehicle travels along the road is done without use of determination of right lane markings.
Mori in a same or similar endeavor teaches wherein, responsive to determination of right lane markings being invalid, controlling the vehicle as the vehicle travels along the road is done [see paras. 0128-35 describing reliability is set lower than level 1 when the right lane is not recognized].
See motivation statement as written above for the rejection of Claim 1.

Regarding Claim 10, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose comprising, responsive to determining that (i) the traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling is below the threshold traffic lane reliability level and (ii) the geographic location reliability level of determination of geographical location of the vehicle is below the threshold geographic location reliability level, controlling the vehicle as the vehicle travels along the road responsive at least in part to (i) a speed sensor of the vehicle and (ii) a yaw rate sensor of the vehicle.
Mori in a same or similar endeavor teaches comprising, responsive to determining that (ii) the geographic location reliability level of determination of geographical location of the vehicle is below the threshold geographic location reliability level controlling the vehicle as the vehicle travels along the road responsive at least in part to (i) a speed sensor of the vehicle and (ii) a yaw rate sensor of the vehicle [see paras. 0024-26, 0031-33 and 0021-22 where a GPS gives speed and position information].
See motivation statement as written above for the rejection of Claim 1.
Ota in a same or similar endeavor teaches comprising, responsive to determining that (i) the traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling is below the threshold traffic lane reliability level [see paras. 0008, 0010, 0064-75, and 0084-86]; controlling the vehicle as the vehicle travels along the road responsive at least in part to (i) a speed sensor of the vehicle and (ii) a yaw rate sensor of the vehicle [see paras. 0008, 0010, 0064-75, and 0084-86].
 [see Ota para. 0005].

Regarding Claim 11, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 4, and are analyzed as previously discussed with that claim.
Zeng further discloses wherein controlling the vehicle as the vehicle travels along the road comprises controlling the vehicle as the vehicle travels along the road based at least in part on (i) the geographically-derived path of travel of the vehicle and (ii) the camera-derived path of travel of the vehicle [see para. 0024-56 describing from inputs of GPS data, a vision camera subsystem, and vehicle kinematics, determining a road geometry and a vehicle position in relation to the road geometry as well as generating navigational commands for the vehicle to control the vehicle upon the road surface].

Regarding Claim 12, most claim limitations are set forth previously in Claim 1. Therefore similar grounds of rejection are used to reject Claim 12 as are used in the rejection of Claim 1 above. 
In addition, Zeng does not explicitly teach determining a left lane reliability level of  determination of left lane markings, determining a right lane reliability level of determination of right lane markings; determining a geographic location reliability level of determination of geographical location of the vehicle; and responsive to determining that all of (i) the left lane reliability level of determination of left lane markings is below the threshold left lane reliability level, (ii) the right lane  reliability level of determination of right lane markings is below the threshold right lane reliability level and (iii) the geographic location reliability level of determination of geographical location of the vehicle is below the threshold geographical 
Mori in a same or similar endeavor teaches determining a geographic location reliability level of determination of geographical location of the vehicle [see para. 0086]; and determining reliability levels of (iii) determination of geographical location of the vehicle [see paras. 0040-64]; and responsive to determining that (iii) the geographic location reliability level of determination of geographical location of the vehicle is below the threshold geographical location reliability level, controlling the vehicle as the vehicle travels along the road responsive at least in part to (i) a speed sensor of the vehicle and (ii) a yaw rate sensor of the vehicle [see paras. 0024-26, 0031-33 and 0021-22 where a GPS gives speed and position information].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Zeng to add the teachings of Mori as above in order to detect a lane accurately while increasing opportunities for detecting the lane as much as possible by processing a road image obtained via an imaging means such as a camera and obtaining road information from GPS and map data, even if there is an unpredictable skid mark or road repaired part on the road [see Mori para. 0008].
Ota in a same or similar endeavor teaches determining a left lane reliability level of determination of left lane markings, determining a right lane reliability level of determination of right lane markings [see paras. 0008, 0010, 0064-75, and 0084-86]; responsive to determining that all of (i) the left lane reliability level of determination of left lane markings is below the threshold left lane reliability level, (ii) the right lane reliability level of determination of right lane markings is below the threshold right lane reliability level, controlling the vehicle as the vehicle travels along the road responsive at least in part to (i) a speed sensor of the vehicle and (ii) a yaw rate sensor of the vehicle [see paras. 0008, 0010, 0064-75, and 0084-86].
It would have been obvious to the person of ordinary skill in the art before the effective  [see Ota para. 0005].

Regarding Claim 13, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Zeng further discloses wherein determining geographical location of the vehicle and generating the output indicative of geographical location of the vehicle is done by a GPS system [see paras. 0028-29 describing a GPS device].

Regarding Claim 14, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose comprising determining (i) a weighting factor for determination of left lane markings, (ii) a weighting factor for determination of right lane markings and (iii) a weighting factor for determination of geographical location of the vehicle.
Mori in a same or similar endeavor teaches comprising determining (i) a weighting factor for determination of left lane markings, (ii) a weighting factor for determination of right lane markings and (iii) a weighting factor for determination of geographical location of the vehicle [see paras. 0095-0146 describing the process of determining position information and left and right lane markings and assigning weights at each step based on what is able to be determined].
See motivation statement as written above for the rejection of Claim 12.

Regarding Claim 15, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determining that the geographic 
Mori in a same or similar endeavor teaches wherein, responsive to determining that reliability level of determination of geographical location of the vehicle is below the threshold geographical location reliability level, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for at least one selected from the group consisting of (i) determination of left lane markings, (ii) determination of right lane markings [see paras. 0116-17 where the lane is not estimated by the map data and the reliability is set lower than level 1].
See motivation statement as written above for the rejection of Claim 12.

Regarding Claim 16, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 15, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive at least in part to the geographic location reliability level of determination of geographical location of the vehicle being indicative of determination of geographical location of the vehicle being invalid, controlling the vehicle as the vehicle travels along the road is done without use of the output indicative of geographical location of the vehicle.
Mori in a same or similar endeavor teaches wherein, responsive at least in part to reliability level of determination of geographical location of the vehicle being indicative of determination of geographical location of the vehicle being invalid, controlling the vehicle as the vehicle travels along the road is done without use of the output indicative of geographical location of the vehicle [see paras. 0026, 0028, 0031-32, and 0116-17].
See motivation statement as written above for the rejection of Claim 12.

Regarding Claim 17, most claim limitations are set forth previously in Claims 1 and 12. Therefore similar grounds of rejection are used to reject Claim 17 as are used in the rejection of Claims 1 and 12 above. 
In addition, Zeng does not explicitly disclose responsive at least in part to the geographic location reliability level of determination of geographical location of the vehicle being indicative of the determination of geographical location of the vehicle being invalid, controlling the vehicle as the vehicle travels along the road based on the camera-derived path of travel of the vehicle and without use of the geographically- derived path of travel of the vehicle; responsive at least in part to the traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling being indicative of determination of the traffic lane in which the vehicle is traveling being invalid, controlling the vehicle as the vehicle travels along the road based on the geographically-derived path of travel of the vehicle and without use of the camera-derived path of travel of the vehicle.
Mori in a same or similar endeavor teaches responsive at least in part to reliability level of determination of geographical location of the vehicle being indicative of the determination of geographical location of the vehicle being invalid, controlling the vehicle as the vehicle travels along the road based on the camera-derived path of travel of the vehicle and without use of the geographically-derived path of travel of the vehicle [see paras. 0026, 0028, 0031-32, and 0116-17]; 
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Zeng to add the teachings of Mori as above in order to detect a lane accurately while increasing opportunities for detecting the lane as much as possible by processing a road image obtained via an imaging means such as a camera and obtaining road information from GPS and map data, even if there is an unpredictable skid mark or road [see Mori para. 0008].

Ota in a same or similar endeavor teaches responsive at least in part to reliability level of determination of the traffic lane in which the vehicle is traveling being indicative of determination of the traffic lane in which the vehicle is traveling being invalid, controlling the vehicle as the vehicle travels along the road based on the geographically-derived path of travel of the vehicle and without use of the camera-derived path of travel of the vehicle [see paras. 0008, 0010, 0064-75, and 0084-86].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Zeng to add the teachings of Ota as above in order to predict a road shape with a high accuracy without dependency upon a navigation system [see Ota para. 0005].

Regarding Claim 18, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Zeng further discloses wherein determining geographical location of the vehicle and generating the output indicative of geographical location of the vehicle is done by a GPS system [see paras. 0028-29 describing a GPS device].

Regarding Claim 19, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 17, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein controlling the vehicle as the vehicle travels along the road is based on both the geographically-derived path of travel of the vehicle and the camera-derived path of travel of the vehicle when the geographic location reliability level of determination of geographical location of the vehicle and the traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling are not compromised.
[see paras. 0015-20].
See motivation statement as written above for the rejection of Claim 17.
Ota in a same or similar endeavor teaches when the traffic lane reliability level of determination of the traffic lane in which the vehicle is traveling is not compromised [see paras. 0008, 0010, 0064-75, and 0084-86].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Zeng to add the teachings of Ota as above in order to predict a road shape with a high accuracy without dependency upon a navigation system [see Ota para. 0005].

Regarding Claim 20, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 19, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose comprising determining (i) a weighting factor for determination of the traffic lane in which the vehicle is traveling and (ii) a weighting factor for determination of geographical location of the vehicle.
Mori in a same or similar endeavor teaches comprising determining (i) a weighting factor for determination of the traffic lane in which the vehicle is traveling and (ii) a weighting factor for determination of geographical location of the vehicle [see paras. 0015-17, 0141, and 0147].
See motivation statement as written above for the rejection of Claim 17.

Regarding Claim 21, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 20, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein controlling the vehicle as the vehicle travels 
Mori in a same or similar endeavor teaches wherein controlling the vehicle as the vehicle travels along the road is based at least in part on determined weighting factors [see paras. 0037, 0064, and 0144].
See motivation statement as written above for the rejection of Claim 17.

Regarding Claim 22, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 21, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determination of geographical location of the vehicle being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of the traffic lane in which the vehicle is traveling.
Mori in a same or similar endeavor teaches wherein, responsive to determination of geographical location of the vehicle being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of the traffic lane in which the vehicle is traveling [see paras. 0116-17 describing the lane is not estimated by map data and the reliability is set lower than level 1].
See motivation statement as written above for the rejection of Claim 17.

Regarding Claim 23, the combination of Zeng, Mori, and Ota discloses all of the limitations of claim 21, and are analyzed as previously discussed with that claim.
Zeng does not explicitly disclose wherein, responsive to determination of the traffic lane in which the vehicle is traveling being compromised, controlling the vehicle as the vehicle travels along the road is based on a higher weighting factor for determination of the traffic lane in which the vehicle is traveling determination of geographical location of the vehicle.
[see paras. 0051-52].
See motivation statement as written above for the rejection of Claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JILL D SECHSER/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ZHUBING REN/Primary Examiner, Art Unit 2483